DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15, 19 and 20 in the reply filed on 22 April 2021 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  at line 2, “liner” should apparently read --linear--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 5, it is unclear if “a first configuration” is the same as or different than “a first configuration” recited at line 3 of claim 1.
At line 2 of claim 5, it is unclear if “a second configuration” is the same as or different than “a second configuration” recited at line 4 of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischell (U.S. Patent No. 4,730,607). Regarding claim 1, Fischell discloses a penile implant, comprising: a base portion 16; an extending portion 14, the extending portion being configured to be placed in a first configuration (Fig. 1) and a second configuration (due to fold 18), the extending portion having a first length when the extending portion is in its first configuration, the extending portion having a second length when the extending portion is in its second configuration, the second 18 (Fig. 1 and col. 4, lines 1-14).  Regarding claim 2, the base portion 16 is coupled to the extending portion 14 and the extending portion 14 is coupled to the articulating portion 18 (Fig. 1).  Regarding claim 3, the extending portion 14 is disposed between the base portion 16 and the articulating portion 18 (Fig. 1).  Regarding claim 4, the articulating portion 18 is configured to be placed in a curved configuration (when penis is flaccid as shown in Fig. 2) and a linear configuration (when penis is erect as shown in Fig. 1) (Figs. 1 and 2 and col. 4, lines 1-14).  Regarding claim 5, the articulating portion 18 is configured to be placed in a first configuration (Fig. 1) and a second configuration (Fig. 2), the second configuration being different than the first configuration (Figs. 1 and 2).  Regarding claim 6, the extending portion 14 includes a first member and a second member (see reproduction below), the first member being movably coupled to the second member (due to fold 14).

[AltContent: textbox (“first member”)][AltContent: textbox ([img-media_image1.png])]
[AltContent: textbox (“second member/portion”)][AltContent: arrow][AltContent: arrow]




Regarding claim 7, the extending portion includes a first member and a second member (see reproduction above), the first member being slidably coupled to the 18 includes a first member and a second member (“plurality of members”) (each individual fold is construed as a “member”), the members configured to move with respect to each other (col. 4, lines 18-40).
Regarding claim 19, Fischell discloses a method of using a penile implant, comprising: manipulating an articulating portion 18 of the implant to place the articulating portion in a linear configuration (Fig. 1 and col. 3, lines 23-32 and col. 4, lines 1-12); and manipulating an extending portion 14 of the implant to move the implant from a first configuration to a second configuration, the extending portion 14 having a first length when the implant is in its first configuration and a second length when the extending portion is in its second position, the second length being larger than the first length (because fold 18 straightens when the cylinder is in its erect state, extending portion 14 assumes greater length during erection – col. 4, lines 1-14).  Regarding claim 20, the manipulating the extending portion 14 includes moving a first member (see reproduction above) of the extending portion 14 with respect to a second portion of the extending portion 14 due to folds 18 (col. 3, lines 38-48).
Claims 1-3, 5-8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischell (U.S. Patent No. 4,628,912).  Regarding claim 1, Fischell discloses a penile implant, comprising: a base portion 12; an extending portion (see reproduction below), the extending portion being configured to be placed in a first configuration (Fig. 1) and a second configuration (Fig. 3), the extending portion having a first length when the extending portion is in its first configuration (Fig. 1), the extending 24 (Fig. 1 and col. 2, lines 49-52). 
[AltContent: ][AltContent: textbox ([img-media_image2.png])]






[AltContent: textbox (“extending portion”)]

Regarding claim 2, the base portion 12 is coupled to the extending portion and the extending portion is coupled to the articulating portion 24 (Fig. 1 and reproduction above).  Regarding claim 3, the extending portion is disposed between the base portion 12 and the articulating portion 24 (Fig. 1 and reproduction above).  Regarding claim 5, the articulating portion 24 is configured to be placed in a first configuration (Fig. 1) and a second configuration (Fig. 4), the second configuration being different than the first configuration (Figs. 1 and 4).  Regarding claim 6, the extending portion includes a first member 16 and a second member 44, the first member being movably coupled to the second member (due to convolutions 46) (Figs. 1 and 3 and col. 2, lines 53-68 – col. 3, line 1). Regarding claim 7, the extending portion includes a first member 42 and a second member 16, the first member 42 being slidably coupled to the second member 42 can be “slid” relative to the second member due to the first member 42 being joined to the receptacle 11 via element 41 – Fig 1 and col. 2, lines 67-68 – col. 3, lines 1-9).  Regarding claim 8, the extending portion includes a first member 16 and a second member 42, the first member 16 defining a cavity 11, the second member 42 having a portion 41 being configured to be disposed within the cavity 11 defined by the first member 16 (Figs. 1 and 3).  Regarding claims 12 and 13, the articulating portion 24 includes a first member and a second member (“plurality of members”) (each individual convolution is construed as a “member”), the members configured to move with respect to each other (see Figs. 1 and 4).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell (U.S. Patent No. 4,730,607) in view George et al. (U.S. Pub. No. 302 which enables sliding/bending/stretching of the prosthesis, biocompatibility and the ability to cover grooves [0016].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an outer sheath housing a prosthesis as taught by George, onto a penile implant/prosthesis as suggested by Fischell as Fischell discloses a penile prosthesis for implantation into the human body and grooves due to the articulating portion of which sensation of the implant to the user would be reduced by the sheath (George discloses reduction of sensation to the user by incorporation of a sheath over grooves [0016]).  
16.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell (U.S. Patent No. 4,628,912) in view George et al. (U.S. Pub. No. 2009/0132044).  Regarding claims 14 and 15, Fischell discloses the invention as claimed, see rejection supra; however Fischell fails to disclose that the implant further comprises an outer sheath, the outer sheath housing the base portion, the extending portion, and the articulating portion.  George et al. (hereinafter George) discloses an implantable, malleable penile prosthesis having a base portion, extending portion and articulating portion, wherein the prosthesis is surrounded by a flexible sheath 302 which enables sliding/bending/stretching of the prosthesis, biocompatibility and the ability to .  

Allowable Subject Matter
17.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 9, while the prior art teaches a penile implant, comprising: a base portion; an extending portion, the extending portion being configured to be placed in a first configuration and a second configuration, the extending portion having a first length when the extending portion is in its first configuration, the extending portion having a second length when the extending portion is in its second configuration, the second length being greater than the first length; and an articulating portion, the prior art of record does not teach or fairly suggest a penile implant as claimed by Applicant, wherein the extending portion includes a first member and a second member, the first member including a first engagement portion and a second engagement portion, the second member including a recess, the recess of the second member being configured to engage the first engagement portion when the extending portion is in its first configuration, the recess of the second member being 
18.	Regarding claim 10, while the prior art teaches a penile implant, comprising: a base portion; an extending portion, the extending portion being configured to be placed in a first configuration and a second configuration, the extending portion having a first length when the extending portion is in its first configuration, the extending portion having a second length when the extending portion is in its second configuration, the second length being greater than the first length; and an articulating portion, the prior art of record does not teach or fairly suggest a penile implant as claimed by Applicant, wherein the extending portion includes a first member and a second member, the first member including a first spring and a second spring, the second member including a recess, the recess of the second member being configured to engage the first spring when the extending portion is in its first configuration, the recess of the second member being configured to engage the second spring when the extending portion is in its second configuration.
19.	Regarding claim 11, while the prior art teaches a penile implant, comprising: a base portion; an extending portion, the extending portion being configured to be placed in a first configuration and a second configuration, the extending portion having a first length when the extending portion is in its first configuration, the extending portion having a second length when the extending portion is in its second configuration, the second length being greater than the first length; and an articulating portion, the prior art of record does not teach or fairly suggest a penile implant as claimed by Applicant, wherein the extending portion includes a first member and a second member, the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791